DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
3.	This Office Action is in response to the Applicant's application filed August 21, 2019. Claims 1-21 are presently pending and are presented for examination.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


s 1-21 are rejected under 35 U.S.C 103 as being unpatentable over Bhattacharyya et al, US 2020/0273268, in view of Gaynor et al. US 2018/0063467, hereinafter referred to as Bhattacharyya and Gaynor, respectively.

Regarding claim 1, Bhattacharyya discloses a system comprising: 
a server (See at least fig 3, item 335, ¶ 169, “the service queries a local Database 350 for data, commands, or messages to be communicated to a remote server(s) 335 and attempts to send until successful…Since the relationships between devices and cloud is bi-directional, DataHubs 300 and remote servers 335 can act as Protocol Service 305, 375 clients or servers simultaneously and communicate messages between one or many, potentially disparate systems.”), (See at least fig 3, item 335, ¶ 45, “The vehicle management system can be implemented by one or more physical computing devices, such as servers. These servers can be physically co-located or can be geographically separate, for example, in different data centers. In one embodiment, the vehicle management system is implemented as a cloud computing application. For instance, the vehicle management system can be a cloud-implemented platform hosted in one or more virtual servers and/or physical servers accessible to users over the Internet or other network. The vehicle management system may include a fleet management module, a mapping module, a telematics module, a routing module, a dispatch module, and an integration module.”), (The examiner notes that the servers in the prior art are equivalent to a machine type communication (MTC) server); 
a computing device in communication with the MTC server (See at least fig 3, item 335, ¶ 190, “at least some of the features or functionalities of the various embodiments disclosed herein may be implemented on one or more general-purpose computers associated with one or more networks, such as for example an end-user computer system, a client computer, a network server or other server system possibly networked with others in a data processing center, a mobile computing device (e.g., tablet computing device, mobile phone, smartphone, laptop, and the like), a consumer electronic device, a music player, or any other suitable electronic device, router, switch, or the like, or any combination thereof”); 
a user application residing on the computing device (See at least fig 3, item 335, ¶ 62, “an additional feature of the in-vehicle telematics device is a software application-programming interface ("API") that provides low-level access to many of its components. In this embodiment, an authorized app on a mobile device, such as a business-specific app that is designed to use the API, has the ability to send commands to the in-vehicle telematics device via the WPAN connection and request a network connection from the WWAN component”), (The examiner notes that this technology is conventional and known in the prior art); and 
a marine electronic device located at a marine vessel and in communication with the MTC server, wherein the marine electronic device is configured to connect to one or more wired or wireless marine sensors (See at least fig 6, item 10, ¶ 11, “the marine propulsion system or, alternatively, can be a centrally located microprocessor or a plurality of microprocessors associated in signal communication with each other for control of the marine vessel. A plurality of devices may be connected in signal communication with the communication bus. The plurality of devices comprises input devices and output devices. The input devices provide signals to the controller which are representative of various parameters detected and measured by the input devices”), (See at least fig 6, item 10, ¶ 12, “the controller 10 comprises a microprocessor that receives signals from the various input devices. For example, the controller 10 can receive position signals from the global positioning system”), (See at least ¶ 38, “one or more in-vehicle sensors can be directly coupled to the gateway module, or the gateway module can communicate wirelessly with the in-vehicle sensors”), (See at least fig 6, item 10, ¶ 26, “the controller 10 comprises a microprocessor that receives signals from the various input devices. For example, the controller 10 can receive position signals from the global positioning system”), (See at least fig 2 ¶ 38, “The transceiver can be configured to wirelessly receive sensor data from the wireless sensors disposed within the vehicle, the sensor data providing information associated with functionality of components of the vehicle”), (The examiner notes that this technology is conventional and known in the prior art).
Bhattacharyya fails to explicitly disclose a machine type communication (MTC) server.
Gaynor teaches a machine type communication (MTC) server (See at least fig 1 ¶ 57, “devices to which the marine vessels 20 and the client devices 50 may be coupled via the network 30 may include one or more application servers ( e.g., application server 40), or a database server 42, which together may form respective elements of a server network 32”), (The examiner notes that this technology is conventional and known in the prior art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhattacharyya and include a machine type communication (MTC) server as taught by Gaynor because it would allow the system to capture and monitor data associated with the operation and activities of the marine vessel and its occupants (Gaynor ¶ 2).

Regarding claim 2, Bhattacharyya discloses the system of claim 1, wherein the marine electronic device includes one or more of: a status LED, a digital input, a remote battery control, location technology, analog and digital outputs, a temperature sensor input, a back-up battery, an (See at least fig 1 ¶ 61, “data collection, aggregation, analysis, storage, and communication is accomplished by one or more DataHubs. FIG. 1 shows the DataHub system architecture 100, including internal sensors 125 (e.g. Global Positioning System (GPS), accelerometer, magnetometer, barometer, etc.), external sensor inputs/outputs 120 (e.g. analog or digital input/output) for connection to individual sensors (e.g. thermocouples, resistance temperature detectors, pressure transducers/switches, etc.), and wired network interfaces 115 ( e.g. CAN bus, Ethernet, Serial, etc.) for standard marine networks, engine interfaces, or integrated data generating devices such as Radar, LID AR, sonar, etc. The DataHub 100 may also incorporate one or more radio or telecommunication interface(s) 115”), (The examiner notes that this technology is conventional and known in the prior art).

Regarding claim 3, Bhattacharyya discloses the system of claim 1, wherein the one or more wired or wireless marine sensors include one or more of: a GPS position sensor, a geo-fence sensor, a battery monitoring sensor, an engine metrics sensor, a bilge sensor, a security sensor, a shore power sensor, a temperature sensor, or a remote switching sensor (See at least fig 1 ¶ 162, “network 290, including a fuel tank level sensor 220, a temperature and humidity sensor 240, an anemometer 255, a fathometer 260, and a GPS 280. A second CAN bus interface 270
connects to one or more engine ECUs 292, 294 over controller area network 285 using the SAE J1939 communication protocol, providing a multitude of sensors 296, 298
including engine revolutions per minute (RPM), engine load, fuel flow, fuel pressure, oil temperature and pressure, coolant temperature and pressure, battery voltage, and other
parameters.”), (The examiner notes that this technology is conventional and known in the prior art).

Regarding claim 4, Bhattacharyya discloses the system of claim 1, wherein the user application residing on the computing device is configured to receive user input including parameters and security parameters (See at least fig 1 ¶ 31, “The output can also provide information and alerts to vehicle management system or other fleet management personnel. The onboard vehicle analysis module can analyze diagnostic data against one or more thresholds that are to be met prior to proceeding with changes to the vehicle route and/or recommending repairs.”), (See at least fig 4B, items 520, 565, ¶ 185, “the Alerts and Notifications System 520, 565 can be configured to generate or reset alerts based on a multitude of sensor conditions, including but not limited to, individual sensor values, combinations of sensor values, arbitrary mathematical expressions using one or more sensor values, statistical calculations on one or more sensor values, timers, external API inputs, etc”), (The examiner notes that this technology is conventional and known in the prior art).
Bhattacharyya fails to explicitly disclose geo-fencing parameters.
Gaynor teaches geo-fencing parameters (See at least fig 4 ¶ 78, “in FIG. 4, the map graphic may include a geofence area graphic 330. The geofence area graphic 330 may be defined based on manual user input and overlaid onto the map graphic. In some embodiments, the geofence area graphic 330 designates a boundary in which the marine vessels 20 have permission to operate and/or in which an alarm is triggered if the marine vessel crosses the boundary.”), (The examiner notes that this technology is conventional and known in the prior art).


Regarding claim 5, Bhattacharyya discloses the system of claim 1, 
Bhattacharyya fails to explicitly disclose wherein the user application residing on the computing device is configured to transmit an alert to a user if the marine vessel enters or leaves a designated area.
Gaynor teaches wherein the user application residing on the computing device is configured to transmit an alert to a user if the marine vessel enters or leaves a designated area (See at least fig 4 ¶ 78, “in FIG. 4, the map graphic may include a geofence area graphic 330. The geofence area graphic 330 may be defined based on manual user input and overlaid onto the map graphic. In some embodiments, the geofence area graphic 330 designates a boundary in which the marine vessels 20 have permission to operate and/or in which an alarm is triggered if the marine vessel crosses the boundary.”), (The examiner notes that this technology is conventional and known in the prior art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Bhattacharyya and include wherein the user application residing on the computing device is configured to transmit an alert to a user if the marine vessel enters or leaves a designated area as taught by Gaynor because it 

Regarding claim 6, Bhattacharyya discloses the system of claim 1, wherein the marine electronic device is configured to track a location of the marine vessel, and the user application residing on the computing device is configured to transmit an alert to a user if the anchor drags (See at least ¶ 45, “the in-vehicle devices can report information to the vehicle management
system, such as driver location, vehicle sensor data, vehicle status (for example, maintenance, tire pressure, or the like), and so forth. The management devices can be computing devices used by dispatchers, fleet managers, administrators, or other users to manage different aspects of the vehicle management system.”), (See at least ¶ 50, “Operating data may also include information from data radios and global positioning system (GPS) units. GPS units may transmit information describing or indicating a position of the vehicle system”), (The examiner notes that this technology is conventional and known in the prior art).

Regarding claim 7, Bhattacharyya discloses the system of claim 1, wherein the one or more wired or wireless marine sensors include a bilge sensor configured to monitor bilge pump activity and bilge water level (See at least 2, ¶ 15, “This can also be expanded to include not only engine diagnostics, but other vessel subsystems such as electrical motors for hydraulic
pumps, bilge pumps, fresh water pumps, trim tabs, and electrical systems on the vessel. With these features, the overall ease of maintenance and operation of the marine vessel will be significantly enhanced and will allow the marine vessel operator to operate the diagnostic systems of the boat subsystems without having to visit a service center”), (See at least 2, ¶ 164, “the integrated Bluetooth interface 230 communicates with additional sensors, for example bilge level 200 and battery voltage sensors 205. ALAN/PAN interface 250 (e.g. Bluetooth, Wi-Fi, Ethernet, etc.) may also allow for interaction with a user interface device 245, which may be a tablet or other computer interface”), (The examiner notes that this technology is conventional and known in the prior art).

Regarding claim 8, Bhattacharyya discloses the system of claim 7, wherein the user application residing on the computing device is configured to transmit an alert to a user if the bilge pump runs more frequently or longer than average (See at least fig 4B, items 520, 565, ¶ 31, “The output can also provide information and alerts to vehicle management system or other fleet management personnel. The onboard vehicle analysis module can analyze diagnostic data against one or more thresholds that are to be met prior to proceeding with changes to the vehicle route and/or recommending repairs.”), (See at least fig 4B, items 520, 565, ¶ 185, “the Alerts and Notifications System 520, 565 can be configured to generate or reset alerts based on a multitude of sensor conditions, including but not limited to, individual sensor values, combinations of sensor values, arbitrary mathematical expressions using one or more sensor values, statistical calculations on one or more sensor values, timers, external API inputs, etc”), (The examiner notes that this technology is conventional and known in the prior art).

Regarding claim 9, Bhattacharyya discloses the method of monitoring metrics associated with a marine vessel comprising: 
monitoring, using a marine electronic device located at a marine vessel, one or more marine sensors associated with the marine vessel (See at least fig 1 ¶ 162, “network 290, including a fuel tank level sensor 220, a temperature and humidity sensor 240, an anemometer 255, a fathometer 260, and a GPS 280. A second CAN bus interface 270
connects to one or more engine ECUs 292, 294 over controller area network 285 using the SAE J1939 communication protocol, providing a multitude of sensors 296, 298
including engine revolutions per minute (RPM), engine load, fuel flow, fuel pressure, oil temperature and pressure, coolant temperature and pressure, battery voltage, and other
parameters.”), (The examiner notes that this technology is conventional and known in the prior art); 
communicating sensor data received from the one or more marine sensors from the marine electronic device to a remote server (See at least fig 3, item 335, ¶ 190, “at least some of the features or functionalities of the various embodiments disclosed herein may be implemented on one or more general-purpose computers associated with one or more networks, such as for example an end-user computer system, a client computer, a network server or other server system possibly networked with others in a data processing center, a mobile computing device (e.g., tablet computing device, mobile phone, smartphone, laptop, and the like), a consumer electronic device, a music player, or any other suitable electronic device, router, switch, or the like, or any combination thereof”); 
analyzing the sensor data at the remote server (See at least ¶ 29, “such data can include data provided by the manufacturer regarding diagnostic conditions, data obtained by crowd sourcing or otherwise analyzing data provided by a community of fleet vehicles (including, for example, predictive diagnoses based on community analysis of diagnostic trends), or the like…the vehicle analysis module can analyze one or more fault codes in combination with data from the engine, such as mileage, engine hours, number of starter cycles, manufacturer data, or other data to determine whether an engine component should be replaced. The vehicle analysis module can further assess the severity or level of a predicted failure”), (The examiner notes that this technology is conventional and known in the prior art); and 
transmitting marine sensor information from the remote server to a computing device in communication with the remote server, the computing device including a user application configured to provide the marine sensor information to a user (See at least ¶ 15, “The user can obtain automated indication of existing and potential problems and also be provided with information on how to service the engine if such an option is available”), (See at least ¶ 45, “With the management devices, users can access and monitor vehicle information obtained from one or more of the in-vehicle devices by the vehicle management system. Such vehicle status information can include data on vehicle routes used, stops, speed, vehicle feature usage (such as power takeoff device usage), driver behavior and performance, vehicle emissions, vehicle maintenance, energy usage, and the like”), (See at least ¶ 82, “The system may have at least one automated processor configured to provide a human user interface to a portable interface device by communications through the at least one of the personal area network interface and the local area network interface”).
Bhattacharyya fails to explicitly disclose a machine type communication (MTC) server.
Gaynor teaches a machine type communication (MTC) server (See at least fig 1 ¶ 57, “devices to which the marine vessels 20 and the client devices 50 may be coupled via the network 30 may include one or more application servers ( e.g., application server 40), or a database server 42, which together may form respective elements of a server network 32”), (The examiner notes that this technology is conventional and known in the prior art).


Regarding claim 10, Bhattacharyya discloses the method of claim 9, wherein the marine sensor information includes a notification regarding one or more of the following metrics: rotations per minute, temperature, pressure, fuel consumption, summary of alerts, alert history, fuel level, water level, bilge level, bilge pump activity, battery level, vessel security, and vessel location (See at least fig 4B, items 520, 565, ¶ 31, “The output can also provide information and alerts to vehicle management system or other fleet management personnel. The onboard vehicle analysis module can analyze diagnostic data against one or more thresholds that are to be met prior to proceeding with changes to the vehicle route and/or recommending repairs.”), (See at least fig 4B, items 520, 565, ¶ 185, “the Alerts and Notifications System 520, 565 can be configured to generate or reset alerts based on a multitude of sensor conditions, including but not limited to, individual sensor values, combinations of sensor values, arbitrary mathematical expressions using one or more sensor values, statistical calculations on one or more sensor values, timers, external API inputs, etc”), (See at least fig 1 ¶ 162, “network 290, including a fuel tank level sensor 220, a temperature and humidity sensor 240, an anemometer 255, a fathometer 260, and a GPS 280. A second CAN bus interface 270 connects to one or more engine ECUs 292, 294 over controller area network 285 using the SAE J1939 communication protocol, providing a multitude of sensors 296, 298 including engine revolutions per minute (RPM), engine load, fuel flow, fuel pressure, oil temperature and pressure, coolant temperature and pressure, battery voltage, and other parameters.”), (The examiner notes that this technology is conventional and known in the prior art); 

Regarding claim 11, Bhattacharyya discloses the method of claim 9, wherein the user application is further configured to allow a user to provide user parameters including, marine sensor threshold values, marine vessel itineraries, and security parameters (See at least fig 1 ¶ 31, “The output can also provide information and alerts to vehicle management system or other fleet management personnel. The onboard vehicle analysis module can analyze diagnostic data against one or more thresholds that are to be met prior to proceeding with changes to the vehicle route and/or recommending repairs.”), (See at least fig 4B, items 520, 565, ¶ 185, “the Alerts and Notifications System 520, 565 can be configured to generate or reset alerts based on a multitude of sensor conditions, including but not limited to, individual sensor values, combinations of sensor values, arbitrary mathematical expressions using one or more sensor values, statistical calculations on one or more sensor values, timers, external API inputs, etc”), (The examiner notes that this technology is conventional and known in the prior art).
Bhattacharyya fails to explicitly disclose a geo-fence.
Gaynor teaches a geo-fence (See at least fig 4 ¶ 78, “in FIG. 4, the map graphic may include a geofence area graphic 330. The geofence area graphic 330 may be defined based on manual user input and overlaid onto the map graphic. In some embodiments, the geofence area graphic 330 designates a boundary in which the marine vessels 20 have permission to operate and/or in which an alarm is triggered if the marine vessel crosses the boundary.”), (The examiner notes that this technology is conventional and known in the prior art).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bhattacharyya and include a geo-fence as taught by Gaynor because it would allow the method to capture and monitor data associated with the operation and activities of the marine vessel and its occupants (Gaynor ¶ 2).

Regarding claim 12, Bhattacharyya discloses the method of claim 11, wherein the remote server is further configured to analyze the sensor data according to the user-provided parameters; and the user application is configured to generate a notification if the sensor data does not conform to the user-provided parameters (See at least ¶ 29, “such data can include data provided by the manufacturer regarding diagnostic conditions, data obtained by crowd sourcing or otherwise analyzing data provided by a community of fleet vehicles (including, for example, predictive diagnoses based on community analysis of diagnostic trends), or the like…the vehicle analysis module can analyze one or more fault codes in combination with data from the engine, such as mileage, engine hours, number of starter cycles, manufacturer data, or other data to determine whether an engine component should be replaced. The vehicle analysis module can further assess the severity or level of a predicted failure”), (See at least ¶ 15, “The user can obtain automated indication of existing and potential problems and also be provided with information on how to service the engine if such an option is available”), (See at least ¶ 45, “With the management devices, users can access and monitor vehicle information obtained from one or more of the in-vehicle devices by the vehicle management system. Such vehicle status information can include data on vehicle routes used, stops, speed, vehicle feature usage (such as power takeoff device usage), driver behavior and performance, vehicle emissions, vehicle maintenance, energy usage, and the like”), (See at least ¶ 82, “The system may have at least one automated processor configured to provide a human user interface to a portable interface device by communications through the at least one of the personal area network interface and the local area network interface”), (The examiner notes that this technology is conventional and known in the prior art).

Regarding claim 13, Bhattacharyya discloses a method of monitoring metrics associated with a marine vessel comprising: 
reading a data bus, by a marine electronic device, wherein the data bus is in communication with a plurality of marine sensors (See at least fig 2, item 270, 275, ¶ 11, “the marine propulsion system or, alternatively, can be a centrally located microprocessor or a plurality of microprocessors associated in signal communication with each other for control of the marine vessel. A plurality of devices may be connected in signal communication with the communication bus. The plurality of devices comprises input devices and output devices. The input devices provide signals to the controller which are representative of various parameters detected and measured by the input devices”), (See at least fig 2 ¶ 38, “The transceiver can be configured to wirelessly receive sensor data from the wireless sensors disposed within the vehicle, the sensor data providing information associated with functionality of components of the vehicle”), (The examiner notes that this technology is conventional and known in the prior art); 
generating unique data channels within a firmware of the marine electronic device corresponding to each sensor or type of sensors in communication with the data bus (See at least fig 2 ¶ 23, “The wireless coupling between the same modules may be in accordance with one or more standardized wireless communication…multi-channel-multi-point distribution systems (MMDS)”), (The examiner notes that this technology is conventional and known in the prior art); and 
generating unique data channels within a remote server in communication with the marine electronic device corresponding to each sensor or type of sensors in communication with the data bus (See at least fig 2,  ¶ 15, “The user can obtain automated indication of existing and potential problems and also be provided with information on how to service the engine if such an option is available”), (See at least fig 2, ¶ 45, “With the management devices, users can access and monitor vehicle information obtained from one or more of the in-vehicle devices by the vehicle management system. Such vehicle status information can include data on vehicle routes used, stops, speed, vehicle feature usage (such as power takeoff device usage), driver behavior and performance, vehicle emissions, vehicle maintenance, energy usage, and the like”), (See at least fig 2,  ¶ 82, “The system may have at least one automated processor configured to provide a human user interface to a portable interface device by communications through the at least one of the personal area network interface and the local area network interface”).
Bhattacharyya fails to explicitly disclose a machine type communication (MTC) server.
Gaynor teaches a machine type communication (MTC) server (See at least fig 1 ¶ 57, “devices to which the marine vessels 20 and the client devices 50 may be coupled via the network 30 may include one or more application servers ( e.g., application server 40), or a database server 42, which together may form respective elements of a server network 32”), (The examiner notes that this technology is conventional and known in the prior art).


Regarding claim 14, Bhattacharyya discloses the method of claim 13, wherein the data bus is an NMEA 2000 Control Area Network (CAN) based data bus (See at least fig 1 ¶ 7, “The Controller Area Network (CAN) communication system has been used in many types of automotive and industrial applications…CAN is able to operate in extremely harsh environments and its extensive error checking mechanisms ensure that any transmission errors are detected. The National Marine Electronic Association (NMEA) has developed an international standard intended to permit ready and satisfactory communication between
electronic marine instruments, navigation equipment, and communications equipment when interconnected via an appropriate system.”), (See at least fig 1 ¶ 38, “the gateway module can be coupled to an OBDII or CAN bus in the vehicle to thereby receive in-vehicle sensor information from the engine computer. In some embodiments, one or more in-vehicle sensors can be directly coupled to the gateway module”), (See at least fig 1 ¶ 73, “CAN bus is described in en.wikipedia.org/wiki/ CAN_bus and www.can-wiki.info/doku.php, expressly incorporated herein by reference. NMEA 2000”), (The examiner notes that this technology is conventional and known in the prior art).


Regarding claim 15, Bhattacharyya discloses the method of claim 13, further comprising: generating unique application experiences, via a user application residing on a computing device in communication with the remote server, wherein the unique application experiences correspond to each sensor or type of sensors in communication with the data bus (See at least fig 1 ¶ 57, “devices to which the marine vessels 20 and the client devices 50 may be coupled via the network 30 may include one or more application servers ( e.g., application server 40), or a database server 42, which together may form respective elements of a server network 32”), (See at least fig 2,  ¶ 82, “The system may have at least one automated processor configured to provide a human user interface to a portable interface device by communications through the at least one of the personal area network interface and the local area network interface”), (See at least 2, ¶ 164, “the integrated Bluetooth interface 230 communicates with additional sensors, for example bilge level 200 and battery voltage sensors 205. ALAN/PAN interface 250 (e.g. Bluetooth, Wi-Fi, Ethernet, etc.) may also allow for interaction with a user interface device 245, which may be a tablet or other computer interface”), (The examiner notes that this technology is conventional and known in the prior art).

Regarding claim 16, Bhattacharyya discloses the method of claim 13, wherein the user application is configured to provide to a user, via a graphical user interface (GUI), indicators related to one or more of the following metrics: rotations per minute, temperature, pressure, fuel consumption, summary of alerts, alert history, fuel level, water level, bilge level, bilge pump activity, battery level, vessel security, and vessel location (See at least fig 4B, items 520, 565, ¶ 185, “the Alerts and Notifications System 520, 565 can be configured to generate or reset alerts based on a multitude of sensor conditions, including but not limited to, individual sensor values, combinations of sensor values, arbitrary mathematical expressions using one or more sensor values, statistical calculations on one or more sensor values, timers, external API inputs, etc”), (See at least fig 1 ¶ 162, “network 290, including a fuel tank level sensor 220, a temperature and humidity sensor 240, an anemometer 255, a fathometer 260, and a GPS 280. A second CAN bus interface 270 connects to one or more engine ECUs 292, 294 over controller area network 285 using the SAE J1939 communication protocol, providing a multitude of sensors 296, 298 including engine revolutions per minute (RPM), engine load, fuel flow, fuel pressure, oil temperature and pressure, coolant temperature and pressure, battery voltage, and other parameters.”), (The examiner notes that this technology is conventional and known in the prior art).

Regarding claim 17, Bhattacharyya discloses a marine electronic device comprising: a main circuit board; a status LED; a digital input; and a remote battery control (See at least fig 1 ¶ 21, “a processing device may be a microprocessor, micro-controller, digital signal processor, microcomputer, central processing unit, field programmable gate array, programmable logic device, state machine, and/or any device that manipulates signals (analog and/or digital) based on hard coding of the circuitry and/or operational instructions.”), (See at least fig 1 ¶ 61, “data collection, aggregation, analysis, storage, and communication is accomplished by one or more DataHubs. FIG. 1 shows the DataHub system architecture 100, including internal sensors 125 (e.g. Global Positioning System (GPS), accelerometer, magnetometer, barometer, etc.), external sensor inputs/outputs 120 (e.g. analog or digital input/output) for connection to individual sensors (e.g. thermocouples, resistance temperature detectors, pressure transducers/switches, etc.), and wired network interfaces 115 ( e.g. CAN bus, Ethernet, Serial, etc.) for standard marine networks, engine interfaces, or integrated data generating devices such as Radar, LID AR, sonar, etc. The DataHub 100 may also incorporate one or more radio or telecommunication interface(s) 115”), (See at least fig 1 ¶ 162, “network 290, including a fuel tank level sensor 220, a temperature and humidity sensor 240, an anemometer 255, a fathometer 260, and a GPS 280. A second CAN bus interface 270 connects to one or more engine ECUs 292, 294 over controller area network 285 using the SAE J1939 communication protocol, providing a multitude of sensors 296, 298 including engine revolutions per minute (RPM), engine load, fuel flow, fuel pressure, oil temperature and pressure, coolant temperature and pressure, battery voltage, and other parameters.”), (The examiner notes that this technology is conventional and known in the prior art. Therefore, it would be obvious to combine the elements of the claim with a marine electronic device).

Regarding claim 18, Bhattacharyya discloses the marine electronic device of claim 17 further comprising: location technology; analog and digital outputs; and a temperature sensor input (See at least fig 1 ¶ 162, “network 290, including a fuel tank level sensor 220, a temperature and humidity sensor 240, an anemometer 255, a fathometer 260, and a GPS 280. A second CAN bus interface 270 connects to one or more engine ECUs 292, 294 over controller area network 285 using the SAE J1939 communication protocol, providing a multitude of sensors 296, 298 including engine revolutions per minute (RPM), engine load, fuel flow, fuel pressure, oil temperature and pressure, coolant temperature and pressure, battery voltage, and other parameters.”), (The examiner notes that this technology is conventional and known in the prior art. Therefore, it would be obvious to combine the elements of the claim with a marine electronic device).

Regarding claim 19, Bhattacharyya discloses the marine electronic device of claim 18 further comprising: a back-up battery: an antenna; and a GPS unit (See at least fig 1 ¶ 162, “network 290, including a fuel tank level sensor 220, a temperature and humidity sensor 240, an anemometer 255, a fathometer 260, and a GPS 280. A second CAN bus interface 270 connects to one or more engine ECUs 292, 294 over controller area network 285 using the SAE J1939 communication protocol, providing a multitude of sensors 296, 298 including engine revolutions per minute (RPM), engine load, fuel flow, fuel pressure, oil temperature and pressure, coolant temperature and pressure, battery voltage, and other parameters.”), (The examiner notes that this technology is conventional and known in the prior art. Therefore, it would be obvious to combine the elements of the claim with a marine electronic device).

Regarding claim 20, Bhattacharyya discloses the marine electronic device of claim 19 further comprising: a terminal connector for wired sensors; and a wireless transceiver to support sensors (See at least fig 1 ¶ 20, “The gateway may include one or more wireless transceivers to support communication with the highway network, with a home network, and/or to support
diagnostic ports for communication with the automobile service providers, the automobile manufacturers, etc. Such a wireless transceiver includes a network interface, which
enables it to connect to the unified network fabric”), (See at least fig 1 ¶ 26, “radio frequency communications components comprising dual wireless functionality, including a first functionality for communicating wirelessly within the vehicle and a second functionality for communicating wirelessly over a cellular network disposed outside the vehicle;”), (The examiner notes that this technology is conventional and known in the prior art. Therefore, it would be obvious to combine the elements of the claim with a marine electronic device).

Regarding claim 21, Bhattacharyya discloses the marine electronic device of claim 20 further comprising: an external GPS antenna; and a satellite transceiver (See at least fig 1 ¶ 74, “The GPS system is generally described in en.wikipedia. org/wiki/Global_Positioning_System. More generally, there are a number of global navigation satellite systems”), (See at least fig 1 ¶ 76, “A remote data telecommunication interface may be implemented through cellular, satellite communications, wired network, wireless local area networks (e.g., IEEE- 802.11 family), personal area networks (e.g., IEEE-802.15 family), VHF and maritime band radios, etc”), (The examiner notes that this technology is conventional and known in the prior art. Therefore, it would be obvious to combine the elements of the claim with a marine electronic device).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A MARTINEZ BORRERO whose email is luis.martinezborrero@uspto.gov and telephone number is (571)272-4577.  The examiner can normally be reached on M-F 8:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUNTER LONSBERRY can be reached on (571)272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/LUIS A MARTINEZ BORRERO/Primary Examiner, Art Unit 3665